DETAILED ACTION
Status of the Claims 
The Examiner acknowledges the following:
Claims 1-6 and 8-9 are withdrawn from further consideration.
Claims 7, and 10-16 are under current examination.
Applicants' remarks and amendments filed on 03/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (United States Patent Publication 2019/0083387) in view of Otto et al. (WO2001089489)
Claim 7 has been amended to recite applying the composition over a carotid artery in the subject’s neck. Claim 7 encompasses a process for administering medicinal cannabis to a subject, comprising: preparing a mixture of cannabis oil and one or more transdermal agents that increase permeability of skin to passage of cannabis; and applying the mixture to a subject's skin directly over either a carotid artery in the subject's neck, enabling deliver of the cannabinoids into the carotid artery, thereby providing delivery of the mixture directly into the bloodstream of a user.  
Aung-Din teaches topical administration of cannabinoids to the back of the neck including at the hairline of a human patient, see abstract and paragraph [0013] and [0022].The drug formulation can be applied as a cream or transdermal device including 
Aung-Din does not expressly teach that the mixture is applied directly over the user’s common carotid artery in the neck at an area where the common carotid artery branches to the external and internal carotid arteries. 
Otto et al. teach transdermal therapeutic systems (TSS) for applications of active substances to target areas including directly via the carotid artery of the neck area and branches of the vascular system, see abstract, pages 2-4 and claim 3. The advantages of these systems is that the application to the skin where it is applied makes it systemically available quickly. TSS can increase the therapeutic value of drug delivery by a constant release over a longer period in the blood vessel system. TSS application is advantageous to be applied to carotid artery in the neck area to attach active substances in direct arterial inflow to the central nervous system, see description of invention pages 2-4. The transdermal administration can be directly over the carotid artery or the superficial branches of the arteria illaca or ateria subclava, see abstract. The administration according to the invention can be done with active agents suitable both for disorders including pain and seizure therapy, see page 2 of Otto. 
prima facie obvious to provide the cannabinoid transdermal delivery patch of Aung-Din directly over the carotid artery of the neck, and areas which include common carotid artery branches to the external and internal arteries. 
One of ordinary skilled in the art would have been motivated to do so as transdermal delivery systems in the area of the carotid artery or branches near the surface including to external and internal carotid arteries would as suggested by Otto enable the active agent to reach the target tissue as quickly as possible and attach active substances in direct arterial influx, see pages 1-2 of Otto. This administration according to Otto et al. causes a considerably faster influx of active substances in the area of ​​the central nervous system than has been possible before. There would have been a reasonable expectation of success because Otto teaches that the drugs can be used to treat pain (i.e migraines) and seizures and Aung-Din’s compositions are suitable for the same purpose to treat seizures and migraines by using cannabinoids as the active via a transdermal application route.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (United States Patent Publication 2019/0083387) in view of Otto et al. (WO2001089489) as applied to claims 7, 10-11, and 15-16 above, and further in view of Rossi-Montero (United States Patent 6,465,004).
The teachings of the modified Aung-Din are discussed above. Aung-Din expressly teaches that compounds such as dimethylsulfoxide enhance permeability. 
Aung-Din does not expressly teach that the transdermal agent comprises a mixture of dimethyl sulfoxide with dipropylene glycol. 

It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the instant invention to combine dipropylene glycol with the dimethylsulfoxide taught in Aung-Din. 
A person of ordinary skill in the art would have been motivated to do so as Rossi-Montero et al. teach the combination of enhancer components which increase skin permeability and includes dipropylene glycol or dimethylsulfoxide. Per MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).” Here, it is prima facie obvious to combine two compositions each of which is known in the art to . 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (United States Patent Publication 2019/0083387) in view of Otto et al. (WO2001089489) as applied to all claims 7, 10-11, and 15-16 above, and further in view of Gardner (United States Patent Application 2019/0255014).
The teachings of the modified Aung-Din are discussed above. The transdermal composition can contain ascorbic acid.  
The modified Aung-Din does not expressly teach that the patch contains cholecalciferol (vitamin D3). 
However, cholecalciferol is taught to be added to transdermal patches for its antioxidant properties. Gardner teaches that ascorbic acid (i.e. a stabilizer) or cholecalciferol (Vitamin D3) can be added to cannabidiol patch compositions for its antioxidant properties, see paragraphs [0018], [0068] and claim 8.   
It would have been prima facie obvious to provide the transdermal patch of Aung-Din with cholecalciferol as an alternative to ascorbic acid. 
A person of ordinary skill in the art would have been motivated to do so in order to provide antioxidant activity to the patch as vitamin D3 and ascorbic acid are well-known antioxidants for use with patches. The simple substitution for one known antioxidant for another would have yielded predictable results (i.e. antioxidant properties). 


Response to Remarks
Applicants remarks filed on 03/19/2021 note that the administration is to the carotid artery. The amendments to the claims necessitated new grounds of rejections and render remarks with regards to the Brooke reference (previously cited) moot. 

Conclusion
The amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Currently, no claims are allowed and all claims are rejected.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619